FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,        No. 05-10004
                v.                           D.C. No.
                                            CR-97-00218-
JOHN A. HICKEY,                               WHA-02
             Defendant-Appellant.
                                       

UNITED STATES OF AMERICA,                  No. 06-10206
                 Plaintiff-Appellee,          D.C. No.
                v.                         CR-97-00218-
JOHN A. HICKEY,                               WHA-02
             Defendant-Appellant.
                                            OPINION

        Appeal from the United States District Court
          for the Northern District of California
        William H. Alsup, District Judge, Presiding

                   Argued and Submitted
         April 13, 2009—San Francisco, California

                  Filed September 2, 2009

      Before: Stephen Reinhardt, John T. Noonan and
         M. Margaret McKeown, Circuit Judges.

               Opinion by Judge McKeown;
              Concurrence by Judge Reinhardt




                            12247
12250             UNITED STATES v. HICKEY




                        COUNSEL

Ezekiel E. Cortez and Erin J. Lindquist, San Diego, Califor-
nia, for the appellant.

Vijay Shanker, United States Department of Justice Criminal
Division, Appellate Section, Washington, D.C., for the appel-
lee.
                   UNITED STATES v. HICKEY               12251
                         OPINION

McKEOWN, Circuit Judge:

   This appeal stems from a massive fraud scheme that
resulted in protracted civil and criminal proceedings spanning
more than ten years. John A. Hickey (“Hickey”) and his busi-
ness partner, Mamie Tang (“Tang”), induced over 700 indi-
viduals to invest approximately $20 million in two real estate
development funds. Their plan was to purchase land in North-
ern California, prepare the land for residential development,
and then resell the properties to developers at a profit. As it
turned out, however, the investors were duped by false repre-
sentations regarding land title, guarantees, and securitization
of the funds. Forensic accounting also showed that Hickey
and Tang appropriated money from the funds for personal
use.

   As the investment scam progressed, it devolved into a
Ponzi scheme. Hickey used the money from later investors to
pay earlier investors the “interest” they were owed. When the
money ran out and the fraud was exposed, the investors had
lost approximately $18.5 million.

  When the investment scheme fell apart in mid-1994, the
Securities and Exchange Commission (“SEC”) filed a civil
enforcement action against Hickey, resulting in a consent
decree that included a $1.1 million disgorgement payment.
The investors also obtained an as-yet-unpaid $10 million civil
judgment. Hickey was indicted in July 1997.

   Hickey challenges his conviction for mail fraud and securi-
ties fraud on multiple grounds, including jurisdiction, statute
of limitations, and claimed evidentiary errors. He also appeals
his 97-month sentence. We affirm his conviction and sen-
tence.
12252               UNITED STATES v. HICKEY
                           ANALYSIS

I.   JURISDICTION

   We consider first whether the district court lost jurisdiction
to proceed because of Hickey’s two interlocutory appeals to
this court related to double jeopardy. Hickey asserts that his
conviction must be reversed because the district court was
without jurisdiction to conduct pretrial proceedings and trial.
This argument stems from the general proposition that
“[o]rdinarily, if a defendant’s interlocutory claim is consid-
ered immediately appealable . . ., the district court loses its
power to proceed from the time the defendant files its notice
of appeal until the appeal is resolved.” See United States v.
Claiborne, 727 F.2d 842, 850 (9th Cir. 1984). A careful
review of the chronology of events and the proceedings leads
us to reject Hickey’s jurisdictional argument.

    We turn to Hickey’s first interlocutory appeal. Hickey filed
a motion to dismiss on the ground that trying him criminally
after the SEC civil enforcement action would amount to dou-
ble jeopardy. Although the district judge originally assigned
to the case, Judge Chesney, ruled in March 2002 that there
was no double jeopardy problem with trying Hickey crimi-
nally, she declined to find that Hickey’s double jeopardy
claim was frivolous, which allowed Hickey to immediately
appeal to this court. See Abney v. United States, 431 U.S. 651,
659 (1977); United States v. Price, 314 F.3d 417, 420 (9th
Cir. 2002). Judge Chesney took a practical view of the situa-
tion: “I will not make a finding that the motion is frivolous
. . . . I do not want to spend an inordinate amount of time try-
ing a case that the court of appeals thinks should never have
been tried.”

  On April 30, 2004, we dismissed Hickey’s appeal for lack
of appellate jurisdiction because his double jeopardy claim
was not colorable. United States v. Hickey, 367 F.3d 888,
892-93 (9th Cir. 2004). Following issuance of the mandate on
                    UNITED STATES v. HICKEY                 12253
August 11, 2004, Hickey’s attorney, who claimed medical
incapacity during this period, filed a motion to recall the man-
date in order to file a petition for rehearing. The mandate was
recalled on October 18, 2004, but was reissued on May 27,
2005, when the petition for rehearing was denied.

   Meanwhile, in February 2004, Judge Alsup took over the
case and, in the fall of that year, Hickey obtained new coun-
sel. On December 14, 2004, Judge Alsup found that Hickey’s
double jeopardy claim was frivolous and ruled that the district
court retained jurisdiction to proceed despite the recall of the
mandate. Hickey then filed his second interlocutory appeal,
this time challenging the December 14, 2004 ruling. This sec-
ond interlocutory appeal was consolidated with Hickey’s
post-conviction appeal and is now before us. Hickey argues
that not only did the district court lack jurisdiction between
the time the mandate was recalled and reissued—October 18,
2004—May 27, 2005—but that it also lacked jurisdiction to
try him because his second interlocutory appeal—challenging
the December 14, 2004 jurisdictional ruling—was still pend-
ing during his trial. Although the district court heard some
pretrial matters during the period between the mandate being
recalled and then reissued, the case did not proceed to trial
until well after the mandate had been reissued.

   As we noted in Claiborne, the notion that a pending appeal
strips the trial court of jurisdiction is a judicially-crafted rule
designed “to avoid confusion or waste of time resulting from
having the same issues before two courts at the same time.”
727 F.2d at 850. This protective approach is heightened in the
case of a double jeopardy appeal in which the defendant is
asserting a constitutional “right not to be tried.” See id. None-
theless, “[t]his concern is not as vitally involved when only
pre-trial hearings proceed in the district court rather than the
trial itself.” Id. at 851.

  The period relating to Hickey’s first interlocutory appeal
involved only pretrial matters and thus closely mirrors the
12254               UNITED STATES v. HICKEY
scenario in Claiborne, in which the trial judge issued pre-trial
rulings while an interlocutory appeal was pending. Although
Hickey challenges the court’s jurisdiction to continue with
pretrial matters, he offers no specifics and claims no preju-
dice. The reality is that the district court in Hickey’s case
made no pathbreaking rulings during this period. A review of
the trial court docket sheet reveals that most of October 2004-
May 2005 was taken up with scheduling and case manage-
ment matters, counsel substitution and payment issues, and a
plan for the identification of experts. Hickey contested none
of these rulings when he proceeded to trial.

   [1] Like Claiborne, because Hickey’s interlocutory appeal
was ultimately a losing one, any claimed error in proceeding
with limited pretrial matters was harmless and “no useful pur-
pose would be served by requiring that court to re-decide the
pre-trial motions.” Id. at 850. We decline to apply the divesti-
ture rule in a slavish manner that ignores the reality of what
happened in the trial court.

   Although the error was harmless in this case, we want to
impress upon district courts that acting before the mandate
has issued or after the mandate has been recalled risks acting
without jurisdiction and wasting judicial resources. See
United States v. DeFries, 129 F.3d 1293, 1301-03 (D.C. Cir.
1997) (invalidating a trial which “took several months, con-
suming thousands of hours of court and lawyer time” because
the mandate had not issued before the trial began).

   [2] Hickey’s effort to supplant the district court’s jurisdic-
tion through his second interlocutory appeal fares no better.
The district court’s December 14, 2004 ruling that it had juris-
diction to proceed with pretrial matters was not subject to
interlocutory review and was not appealable until after Hick-
ey’s trial and conviction. See United States v. Saccoccia, 18
F.3d 795, 800-01 & n.8 (9th Cir. 1994) (“Courts have uni-
formly held that challenges to district court jurisdiction can be
fully vindicated on post-judgment appeal and are thus not
                    UNITED STATES v. HICKEY                 12255
subject to interlocutory appeal.”). Filing an appeal from an
unappealable decision does not divest the district court of
decision. Estate of Conners v. O’Connor, 6 F.3d 656, 658 (9th
Cir. 1993). When the mandate reissued in Hickey’s original
interlocutory appeal on May 27, 2005, the district court once
again had jurisdiction over the case and thus had authority to
proceed with Hickey’s trial.

II.   SPEEDY TRIAL ACT

   [3] Hickey claims that his Speedy Trial Act rights were vio-
lated because the district court retroactively excluded time
from the Speedy Trial Act “clock,” resulting in his trial begin-
ning after the 70-day limitation period. When Hickey was ini-
tially brought before a magistrate judge on July 17, 1997, the
magistrate granted an “ends of justice” continuance under 18
U.S.C. § 3161(h)(7)(A), which excluded time from July 17,
1997, through August 12, 1997. Although the parties dispute
whether there was a violation of the Speedy Trial Act, we do
not need to figure out the timing details because Hickey
acknowledges that there is no error if this stop clock period
is credited.

   The “ends of justice” exclusion of time under the Speedy
Trial Act requires the court to “set[ ] forth, in the record of the
case, either orally or in writing, its reasons for finding that the
ends of justice served by granting such continuance outweigh
the best interests of the public and the defendant in a speedy
trial.” 18 U.S.C. § 3161(h)(7)(A). Among other factors, the
court must consider “[w]hether the case is so unusual or so
complex, due to the number of defendants, the nature of the
prosecution, or the existence of novel questions of fact or law,
that it is unreasonable to expect adequate preparation for pre-
trial proceedings or for the trial itself within the time limits
established by this section.” 18 U.S.C. § 3161(h)(7)(B)(ii). In
the order excluding time, the magistrate stated that Hickey’s
“counsel cannot reasonably be expected to be ready for trial
within the Speedy Trial Act’s seventy day period” because the
12256                   UNITED STATES v. HICKEY
77-page indictment charged Hickey with “massive fraudulent
securities offerings and with misapplying and embezzling a
substantial portion of the $20,000,000 raised in those offer-
ings.”

   [4] Despite these findings, Hickey argued to the district
court that the magistrate judge had failed to properly justify
the continuance. In response and out of caution, the district
court asked the magistrate judge to clarify his earlier findings,
which he did in detail, consistent with his initial ruling.
Because the magistrate judge did, in fact, consider the statu-
tory factors in granting an “ends of justice” exclusion, allow-
ing the magistrate to clarify those findings was not in error:
“ ‘[S]imultaneous [‘ends of justice’] findings [are] unneces-
sary so long as the trial court later shows that the delay was
motivated by proper considerations.’ ” United States v.
Ramirez-Cortez, 213 F.3d 1149, 1154 (9th Cir. 2004) (quoting
United States v. Bryant, 726 F.2d 510, 511 (9th Cir. 1984))
(alterations in original).

III. SUPERSEDING INDICTMENTS              AND THE     STATUTE     OF
LIMITATIONS1

   [5] Four indictments were filed against Hickey. Hickey was
originally indicted on July 16, 1997, on mail fraud and securi-
ties fraud charges. Two superseding indictments were issued,
but they both omitted the securities fraud charges. Hickey
claims that these superseding indictments stopped the tolling
of the statute of limitations as to those charges. Therefore, he
argues, when the securities fraud charges were included in the
  1
    In addition to the statute of limitations argument discussed below,
Hickey also claims that none of the conduct that resulted in his conviction
for securities fraud relating to Fund I occurred within the five year statu-
tory period before July 16, 1997, rendering his conviction invalid. Hickey
did not raise this argument during trial. The statute of limitations is an
affirmative defense that is waived if it is not raised at trial, so Hickey for-
feited this argument. See United States v. LeMaux, 994 F.2d 684, 689 (9th
Cir. 1993).
                    UNITED STATES v. HICKEY                12257
third superseding indictment on April 27, 2005, the statute of
limitations period should be measured from that date, and not
from the date of the original indictment. We review de novo
this question of law. See Orr v. Bank of America, NT & SA,
285 F.3d 764, 780 (9th Cir. 2002).

   [6] The answer to Hickey’s challenge is found in our prece-
dent on tolling and indictments. It is well accepted that an
indictment tolls the statute of limitations as to all charges con-
tained in the indictment. United States v. Clawson, 104 F.3d
250, 250-51 (9th Cir. 1996). Significantly, “[a]n original
indictment remains pending until it is dismissed . . .,” United
States v. Pacheco, 912 F.2d 297, 305 (9th Cir. 1990), and
multiple indictments may simultaneously be pending against
the same defendant in the same case, United States v. Holm,
550 F.2d 568, 569 (9th Cir. 1977) (per curiam).

   [7] It follows from these cases that so long as the original
indictment remains pending, a superseding indictment that
omits a charge contained in the first indictment does not stop
the tolling of the statute of limitations as to that charge. The
central question is whether Hickey was fairly on notice of the
charges. As we explained in Pacheco, 912 F.2d at 305 (quot-
ing United States v. Italiano, 894 F.2d 1280, 1283 (11th Cir.
1990)):

    Notice to the defendant is the central policy underly-
    ing the statutes of limitation. If the allegations and
    charges are substantially the same in the old and new
    indictments, the assumption is that the defendant has
    been placed on notice of the charges against him.
    That is, he knows that he will be called to account
    for certain activities and should prepare a defense.

   [8] Apart from the fact that an indictment is pending until
dismissed, here the intervening indictments contained the
same factual allegations as the original indictment. Although
the third superseding indictment reincorporated securities
12258               UNITED STATES v. HICKEY
fraud allegations, it did not broaden or substantially amend
the original indictment. Italiano, 894 F.2d at 1282 (“A super-
seding indictment brought after the statute of limitations has
expired is valid so long as the original indictment is still pend-
ing and was timely and the superseding indictment does not
broaden or substantially amend the original charges.”).

    [9] Hickey’s assertion that a superseding indictment that
omits a charge against a defendant is essentially the same as
dismissing that charge is inconsistent with criminal procedure.
Under Federal Rule of Criminal Procedure 48(a), “the govern-
ment may, with leave of the court, dismiss an indictment
. . . .” (emphasis added). The requirement that the government
obtain leave of the court to dismiss would be superfluous if
the government could, in effect, dismiss a charge by simply
omitting it from a subsequent indictment. Hickey’s theory is
premised on the view that the initial charges were no longer
pending and had been “dropped” once they were omitted from
the subsequent indictment. There is, however, no intermediate
status in our case law between pending and dismissed. Either
the charges remain pending or they have been dismissed, and
the only way for the government to achieve dismissal is via
leave of the court, which did not occur here. Hickey was
fairly on notice that he could be tried for any of the offenses
contained in the third superseding indictment because all of
the indictments remained pending until trial, the factual predi-
cate remained the same, and the charges were not substan-
tially broadened.

   [10] Our conclusion is consistent with case law from our
sister circuits holding that the government may elect to pro-
ceed on any pending indictment, whether it is the most
recently returned superseding indictment or a prior indict-
ment. See, e.g., in addition to the Eleventh Circuit’s opinion
in Italiano cited above, United States v. Walker, 363 F.3d
711, 715 (8th Cir. 2004) (both a superseding indictment and
the original indictment remain pending and the government
may go to trial on the original indictment); United States v.
                    UNITED STATES v. HICKEY                12259
Vavlitis, 9 F.3d 206, 209 (1st Cir. 1993) (an original indict-
ment remains pending and can be used at trial even if a super-
seding indictment omits an element of a charged offense);
United States v. Bowen, 946 F.2d 734, 736-37 (10th Cir.
1991) (a superseding indictment does not invalidate a preced-
ing indictment and the government may proceed to trial on
any pending indictment); United States v. Drasen, 845 F.2d
731, 732 n.2 (7th Cir. 1988) (“It is well established that two
indictments may be outstanding at the same time for the same
offense if jeopardy has not attached to the first indictment.
The government may then select the indictment under which
to proceed at trial.”); United States v. Stricklin, 591 F.2d
1112, 1116 n.1 (5th Cir. 1979) (“Since the original indictment
apparently was never dismissed, there are technically two
pending indictments against Stricklin, and it appears that the
government may select one of them with which to proceed to
trial.”); United States v. Cerilli, 558 F.2d 697, 700 n.3 (3d Cir.
1977) (both an original and superseding indictment may be
pending at the same time and the government may choose
which to proceed to trial under). Because all of the indict-
ments against a defendant remain pending unless formally
dismissed (at least until jeopardy attaches), the statute of limi-
tations remains tolled for all of the charges in prior indict-
ments, even if subsequent indictments omit those charges.

IV.    TRIAL ISSUES

  A.    EXCLUSION OF EXPERT TESTIMONY

   Hickey’s expert witness, Stephen Roulac, testified at length
about real estate finance—about the topic generally, market
conditions, the reasonableness of Hickey’s plan for the funds,
whether the amount of money Hickey raised was reasonable
given his stated plan, and whether the plan was likely to suc-
ceed. However, the district court barred him from testifying
that he believed that if the SEC had not intervened, Hickey’s
investments would have been profitable and the investors
would not have lost money. Hickey urges that this testimony
12260               UNITED STATES v. HICKEY
would have established that he did not have an intent to
defraud investors.

   [11] The district court did not abuse its discretion in
excluding this limited portion of Roulac’s proferred expert
testimony. See United States v. Prime, 431 F.3d 1147, 1152
(9th Cir. 2005). To begin, loss to investors is not an element
of either mail fraud or securities fraud, nor is an intent to
cause loss. See United States v. Utz, 886 F.2d 1148, 1151 (9th
Cir. 1989) (for mail fraud, “[i]t is enough . . . that the govern-
ment charge and the jury find either that the victim was actu-
ally deprived of money or property or that the defendant
intended to defraud the victim of same.”) (emphasis in origi-
nal); United States v. Benny, 786 F.2d 1410, 1417 (9th Cir.
1986) (actual loss is not an element of securities fraud).
Although Hickey is entitled to advance the claim that he did
not intend to defraud the victims, his argument misunder-
stands the relevant intent—“[w]hile an honest, good-faith
belief in the truth of the misrepresentations may negate intent
to defraud, a good-faith belief that the victim will be repaid
and will sustain no loss is no defense at all.” Benny, 786 F.2d
at 1417. In other words, even if Hickey genuinely believed his
investment scheme would be profitable and would result in
gains for his investors, he would still be guilty of securities
fraud and mail fraud if he knowingly lied to investors about
the risks associated with his plan. Therefore, the testimony
was properly excluded.

  B.    JURY INSTRUCTIONS

   Hickey argues that the district court “impermissibly
invaded the province of the jury” by giving instructions that
allowed the jury to convict Hickey even if the prosecution did
not prove mens rea, and that the court compounded this prob-
lem by refusing to give a good faith instruction.

   Hickey takes three individual jury instructions out of con-
text and insists that they misstate the law, ignoring our case
                    UNITED STATES v. HICKEY                12261
law that “ ‘[i]n reviewing jury instructions, the relevant
inquiry is whether the instructions as a whole are misleading
or inadequate to guide the jury’s deliberation.’ ” United States
v. Garcia-Rivera, 353 F.3d 788, 792 (9th Cir. 2003) (quoting
United States v. Frega, 179 F.3d 793, 806 n.16 (9th Cir.
1999)) (emphasis added). As Hickey concedes, trial counsel
failed to object to these instructions, so we review for plain
error. See United States v. Recio, 371 F.3d 1093, 1099-1100
(9th Cir. 2004).

   [12] The district court gave a proper mens rea instruction
and it was clear that, in order to convict, the jury was required
to find that Hickey had the requisite intent. Nothing in the
jury instructions Hickey finds objectionable negates the mens
rea instruction. Those instructions simply stated the law and
did not relieve the government of its burden.

   Hickey’s related argument that he was entitled to a separate
“good faith” instruction, in addition to the district court’s
other instructions on specific intent, is foreclosed by Ninth
Circuit precedent: “[o]ur case law is well settled that a crimi-
nal defendant has no right to any good faith instruction when
the jury has been adequately instructed with regard to the
intent required to be found guilty of the crime charged . . . .”
United States v. Shipsey, 363 F.3d 962, 967 (9th Cir. 2004)
(internal citation and quotation marks omitted).

V.    SENTENCING

   [13] Hickey offers four separate grounds to overturn his
sentence, none of which we embrace. Hickey argues the dis-
trict court improperly applied a presumption that a within-
guidelines sentence was reasonable. See Gall v. United States,
552 U.S. 38, 128 S.Ct. 586, 596-97 (2007). While appellate
courts may apply a presumption of reasonableness in review-
ing a within-guidelines sentence, the Supreme Court has
barred the district courts from applying such a presumption in
12262                 UNITED STATES v. HICKEY
determining a sentence in the first instance.2 Id. However,
nothing in the record supports the claim that the district court
did, in fact, apply such a presumption.

   [14] Hickey argues that the district court impermissibly
enhanced his sentence by fifteen levels based on the amount
of the loss because the amount was not proven beyond a rea-
sonable doubt to the jury. This argument fundamentally mis-
understands the current state of constitutional law on
sentencing. The relevant Sixth Amendment question is not, as
Hickey claims, whether a judge found facts that were not
proven beyond a reasonable doubt by the jury in the process
of calculating the guidelines range. Rather, “the Sixth Amend-
ment question . . . is whether the law forbids a judge to
increase a defendant’s sentence unless the judge finds facts
that the jury did not find (and the offender did not concede).”
Rita, 551 U.S. 338, 352 (2007). Because the sentencing guide-
lines are advisory after Booker, the Sixth Amendment does
not require that the loss be proved to a jury beyond a reason-
able doubt. See United States v. Booker, 543 U.S. 220 (2005).

   Hickey argues that his sentence will result in a significant
overpayment to investors because the total amount of restitu-
tion he and Tang were ordered to pay exceeds the amount of
loss by investors, less the disgorgement payment Hickey
already made—$17, 454, 581. Tang was ordered to pay
$12,266,090, and Hickey was ordered to pay $17,454,000.
However, Tang and Hickey were ordered to pay joint and sev-
eral restitution, a point that Hickey ignores in his brief, and
hence there will be no windfall to investors.

  [15] The district court ordered Hickey to pay restitution of
$5000 per quarter while incarcerated and $500,000 per month
upon release. Hickey did not object to the restitution schedule
  2
   This court, however, has declined to adopt a presumption of reason-
ableness for within-guidelines sentences on appellate review. See United
States v. Carty, 520 F.3d 989, 994 (9th Cir. 2008) (en banc).
                       UNITED STATES v. HICKEY                      12263
at trial, so we review district court’s finding for plain error.
See United States v. Zink, 107 F.3d 716, 718 (9th Cir. 1997).
Hickey’s position is essentially that his own noncompliance
with the presentencing procedure means that the district court
committed plain error. Hickey failed to complete the financial
information requested by the Probation Office so the court
had limited information about his financial situation. See 18
U.S.C. § 3664(e) (“The burden of demonstrating financial
resources of the defendant . . . shall be on the defendant.”).
Nonetheless, the district court was aware that Hickey had pre-
viously paid $1.1 million in the SEC enforcement action after
insisting that he was unable to pay and that he was involved
in a $1 billion real estate project in San Francisco. Hickey has
not demonstrated that the district court committed plain error
when it laid out the restitution schedule.

   AFFIRMED.



REINHARDT, Circuit Judge, specially concurring:

   I reluctantly concur in Judge McKeown’s opinion. I recog-
nize that, under the precedent cited in the opinion, both in and
out-of-circuit, “superseding” has been given a meaning in the
context of a criminal indictment that is the direct opposite of
its meaning in every other known context.1 This is, unfortu-
nately, not the first occasion on which we have construed
words in this manner. If “slight” may be equated with “sub-
stantial” and “another state” may include the “same state,” see
United States v. Saavedra-Velazquez, No. 08-10078, slip op.
11541, 11554-55 (9th Cir. Aug. 21, 2009) (Reinhardt, J., spe-
cially concurring), then we should not be surprised that a
superseding indictment does not supersede anything at all.
  1
   See, e.g., Random House Dictionary of the English Language 1428
(1979) (defining “supersede” as “to replace . . . set aside . . . [or] sup-
plant”).
12264                  UNITED STATES v. HICKEY
   I do not favor depriving words of all meaning simply in
order to reach a desired legal result. Here, I see no reason,
rational or otherwise, to treat the word “superseding” as
meaning “not replacing,” as we have done before and as we
do again here. An abundance of judicial creativity has been
devoted to tasks like interpreting “another” to mean “the same”;2
“slight” to mean “substantial”;3 and “superseding” to mean
“not superseding.”4 I propose redirecting that creativity to bet-
ter uses, such as finding terms that actually mean what they
appear to mean. We could start by using “second indictment”
or “first additional indictment” to describe an indictment that
follows the original indictment, but does not “supersede” it.
Were we to do so, we might earn more public trust and
respect than we are accorded now. Any additional amount, no
matter how slight, i.e. substantial, would be most welcome.5




   2
     See Alden v. Maine, 527 U.S. 706, 723-24 (1999) (reaffirming the
holding of Hans v. Louisiana, 134 U.S. 1 (1890), that the Eleventh
Amendment prohibition of suits “against one of the United States by Citi-
zens of another State” applies to suits brought against a state by a citizen
of the same state).
   3
     See United States v. Sarbia, 367 F.3d 1079, 1086 (9th Cir. 2004) (hold-
ing that “the terms ‘some act’ or ‘slight act,’ as used in the Nevada
caselaw, have the same operational meaning as ‘substantial step,’ as used
in the traditional common-law definition of attempt”); see also United
States v. Saavedra-Velazquez, No. 08-10078 (9th Cir. Aug. 21, 2009)
(applying Sarbia to California’s definition of attempt); cf. United States v.
Rivera-Ramos, No. 08-10174 (9th Cir. Aug. 21, 2009) (adopting the Sec-
ond Circuit’s conclusion that “[t]he difference between the federal law’s
requirement of a ‘substantial step’ and the New York law’s requirement
of ‘dangerous proximity’ is . . . ‘more semantic than real’ ” (quoting
United States v. Fernandez-Antonia, 278 F.3d 150, 162-63 (2d Cir. 2002)).
   4
     See Opinion at 12257-59 (collecting cases).
   5
     Other ways, of course, would be to describe our function more hon-
estly than representing that we simply apply law to facts and nothing
more, and by acknowledging frankly that empathy is truly an essential
quality for a jurist.